Citation Nr: 1722984	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO. 13-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease and knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran did not have an in-service event, injury or disease that resulted in a bilateral knee disability, and degenerative joint disease of the knees was not manifested within one year following service discharge.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability, do include degenerative joint disease and knee replacement, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran contends that his bilateral knee disability was due to jump status as a paratrooper. The evidence shows he has been diagnosed with degenerative joint disease of the bilateral knee based on x-ray evidence. Additionally, the evidence shows he underwent bilateral knee replacement. Thus, there is evidence of a current disability.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability, to include degenerative joint disease and knee replacement. The reasons follow.

The Veteran's service treatment records (STRs) are absent for any injury or treatment of a bilateral knee injury. The Veteran's STRs are also absent for any diagnosis of a bilateral knee degenerative joint disease. At the Veteran's separation examination in July 1968, he indicated that he was "in good health," and specifically denied any swollen or painful joints, arthritis or rheumatism, bone, joint, or other deformity, and "trick" or locked knee. Clinical evaluation of the Veteran's lower extremities was normal. The Veteran has reported he experienced a burning sensation in his knees in service, but he specifically denied any knee problems at separation. The denial of in-service knee complaints tends to weigh against the Veteran's claim of experiencing burning in his knees in service. 

Further supporting this finding is that the Veteran underwent an examination in January 1973 (almost five years following his active duty service), and clinical evaluation of the lower extremities was normal. Additionally, in the Report of Medical History the Veteran completed at that time, he again denied arthritis or rheumatism, bone, joint, or other deformity, and "trick" or locked knee, although he did report a history of swollen or painful joints. The examiner noted that such complaint pertained to his wrist. Thus, the Veteran was not complaining of bilateral knee pain in 1973. Thus, almost five years after service, the Veteran was denied bilateral knee problems.  This evidence also fails to show that the Veteran had degenerative joint disease within this time period. 

In a July 2010 letter, the Veteran's private doctor wrote that the Veteran had served as a paratrooper for many years, and that increased activity may play a role in the development of osteoarthritis. In a February 2011 letter from the same doctor, he reiterated this point, adding that the Veteran's increased activity in the military may have contributed to his current arthritis. The use of speculative language "may" and "may have" reduces the probative weight of these opinions. See Warren v. Brown, 6 Vet. App. 4, 6 (1993). Further, the doctor had written in the July 2010 letter that the Veteran had been a paratrooper for "many years."  The Veteran's period of active duty was for less than one year (approximately five months). Thus, these opinions were both speculative and based on an inaccurate factual premise.  Accordingly, the Board assigns no probative weight to these opinions.

In a separate July 2010 letter from the same medical practice, a different doctor wrote that the Veteran "states that he is seeking VA benefits from his service in the military as a paratrooper, as this may have contributed to the degeneration of his knees." The Board does not find that this is a medical opinion, but rather the examiner reporting what the Veteran believes.  To the extent that it could be construed as a medical opinion, it is speculative and insufficient to establish a nexus to service.

In a March 2011 letter, the same private doctor, who signed the July 2010 and February 2011letters, stated that it was as likely as not that the Veteran's military service caused his knee arthritis. Private records also indicate that the Veteran had a bilateral knee replacement in 2009. The Board assigns low probative value to this PMR, as the doctor provides a conclusory opinion without any rationale, and again noted that the Veteran had "many years" as a paratrooper, which fact is inaccurate.  Therefore, his opinion is accorded no probative value.  

In October 2010, the Veteran received a VA examination. At the exam, the Veteran stated that during service he did not have any knee injury or trauma, but felt swelling and burning within his knees. The examiner noted that the Veteran's medical records did not indicate any complaint or treatment for a knee injury, although records from the mid-2000s showed x-ray evidence of mild arthritic changes and the Veteran underwent injections within the knees. The examiner noted that there were no complaints, treatments or diagnosis of knee problems for over 30 years, and as such he opined that it was less likely than not that the Veteran's degenerative disc disease of the bilateral knees was the result of parachute jumps in service. The Boards assigns high probative value to this VA examination, as the examiner reviewed the Veteran's service records and provided a detailed rationale for his opinion.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his bilateral knee disability is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, arthritis and knee replacements require specialized training for determinations as to diagnosis and causation, and are therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's degenerative joint disease and knee replacement is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316. To the extent that the Veteran claims chronic knee pain since service, the statements he made in the service treatment records and the 1973 medical records outweigh his allegation of chronic knee pain in service and in the years soon thereafter. 

The Veteran first filed a compensation and pension request in 2010, despite contending that his pain began in service and continued after service. The Veteran's service ended in 1968. There are no medical records documenting any complaints, diagnosis, or treatment for the knees until the mid-2000s, and the Veteran specifically denied knee problems almost five years after service discharge. While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In deciding this appeal, the Board must weigh the evidence and in so doing, may accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated. Winsett v. West, 11 Vet. App. 420, 424-25 (1998). Further, the Board is not required to accord more weight to the opinion of a treating physician, see White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001), as the Court has explicitly "rejected the broad application of the 'treating physician rule' that gives the opinions of treating physicians greater weight in evaluating veterans' claims." Van Slack v. Brown, 5 Vet.App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet.App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. APP. 467 (1993). While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it substantial weight. See generally Guerrieri, 4 Vet. App. at 471-73; Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

In sum, for all the reasons laid out above, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a bilateral knee disability, to include degenerative joint disease and knee replacement. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease and knee replacement, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


